Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 15, line 1:  Delete “later” and insert ---layer---, and
Claim 16, line 1:  Delete “photo” and insert ---print---. 


Reasons for Allowance
Claims 1-16 are pending.

Pending claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Volkert (US 6,336,631 B1) teaches a two-sided puzzle {meets the claimed print board} comprising a transparent backing sheet {meets the claimed main layer} laminated with a printed opaque main sheet {meets the claimed printable layer}, and following lamination of the backing sheet and the main sheet a kiss cutting operation is carried out (col. 3, line 60 thru col. 4, line 13).  However, Volkert does not teach or suggest the two-sided puzzle further comprises a pressure sensitive layer secured to the backing sheet opposite the printed main sheet, wherein the two-sided puzzle is kiss cut through the printed main sheet, the backing sheet and partially through the pressure sensitive layer to form the one or more pieces as recited in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
September 10, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785